ORDER
Submission of the motion of Defendant-Intervenor/Appellant for stay of preliminary injunction is deferred pending further order of the court.
Pursuant to Ninth Circuit Rule 3-3, this panel will retain jurisdiction over the merits of these appeals, Gregorio T. v. Wilson, 54 F.3d 599, 600 (9th Cir.1995), and expedite the briefing schedule as follows: Plaintiffs/Appel-lees shall file their answering brief by February 21, 1997, and Defendants/Appellants and Defendanfc-Intervenor/Appellant shall file their respective reply briefs, unless waived, by February 28,1997, whereupon the appeals from the grant of the preliminary injunction shall be submitted on the merits.
Additional oral argument, if necessary, shall be scheduled by further order of the court.